Citation Nr: 1735520	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a right knee condition, to include as secondary to a service-connected right ankle condition.

4. Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1986 and from May 1988 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of this matter has since been transferred to the RO in Baltimore, Maryland.

The issues of entitlement to service connection for a right knee condition and a left knee condition were previously denied in an April 2008 rating decision.  The Board acknowledges that the RO reopened and adjudicated the issues on the merits in the May 2011 RO decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In August 2011, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in September 2012.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in November 2012. 

In July 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paper files.


FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied the claims of entitlement to service connection for a right knee condition and a left knee condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's April 2008 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claims of entitlement to service connection for a right knee condition and a left knee condition and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right knee condition and a left knee condition.

3. The Veteran sought treatment for a bilateral knee condition while in service in July 1978 and for a sudden onset of pain in his left knee in April 1983.

4. There is persuasive lay and medical opinion evidence that links the Veteran's current right knee condition to his military service.

5. There is persuasive lay and medical opinion evidence that links the Veteran's current left knee condition to his military service.


CONCLUSIONS OF LAW

1. The April 2008 rating decision is final as to the claims of entitlement to service connection for a right knee condition and a left knee condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been presented to reopen the claims of entitlement to service connection for a right knee condition and a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for establishing service connection for a right knee condition are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for establishing service connection for a left knee condition are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claims for entitlement to service connection for a right knee condition and a left knee condition, the Board's decision to reopen the Veteran's claims and grant service connection represents a complete grant of the benefits sought.  As such, no discussion of VA's duties to notify and assist is necessary.
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran's claims of entitlement to service connection for a right knee condition and a left knee condition were previously denied, and the Veteran seeks to reopen the claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In August 2007, the Veteran filed claims of entitlement to service connection for a right knee condition and a left knee condition as secondary to his service-connected right ankle condition, which the RO denied in an April 2008 rating decision on the basis that there was no evidence of a current disability.  The Veteran was notified of the decision and his appellate rights by a letter in April 2008.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The April 2008 rating decision therefore became final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's April 2008 rating decision included the Veteran's service treatment records showing that the Veteran sought treatment in July 1978 for complaints of feeling that both of his knees were going to buckle and give out.  Based on this evidence, the RO concluded that the Veteran did not have a current bilateral knee condition and denied the Veteran's claims for service connection.

The Board notes that the Veteran's representative raised the argument at the July 2015 Board hearing that the VA failed its duty to assist by not conducting any development for the Veteran's private treatment records, therefore the RO decision in April 2008 should not be considered final.  As noted above, a final decision can only be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  Alternatively, a final decision may be revised on the basis that the decision contained clear and unmistakable error.  38 C.F.R. § 3.105 (2016).  The failure to fulfill the duty to assist, however, cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  In any event, in August 2007, a VCAA letter was sent to the Veteran requesting that he provide the VA with medical evidence of a current bilateral knee disability as well as evidence showing a connection between his bilateral knee disability and his service-connected right ankle condition.  Subsequent to the VCAA letter in August 2007, the Veteran did not submit any evidence to support his claims.  The August 2007 letter satisfied VA's duty to notify and assist under the VCAA.  The Veteran was provided an adequate amount of time to submit additional information and evidence before adjudication of his claims.  The Veteran did not provide the VA with medical records, information, or authorization with which the VA could have attempted to obtain the records on his behalf.  The Board finds that the RO decision in April 2008 is final.

In September 2010, the Veteran requested that his claims of entitlement to service connection for a right knee condition and a left knee condition be reopened.  Relevant additional evidence received since the RO's decision in April 2008 includes private treatment records from May 2009 through August 2010, which showed that the Veteran had a current diagnosis of bilateral arthritis in his knees.

This evidence was not previously on file at the time of the RO's decision in April 2008; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of current disability, which is one of the reasons that the claims were previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right knee condition and a left knee condition, and it raises a reasonable possibility of substantiating the claims, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims of entitlement to service connection for a right knee condition and a left knee condition are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).
Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran's service treatment records include a medical examination from December 1977 noting "normal" results for "lower extremities (except feet) (strength, range of motion)."  In July 1978, the Veteran sought treatment for feeling that both of his knees were going to buckle and give out.  The examiner noted that the Veteran's knees did not actually give out on him, but he had an uneasy feeling that they would.  In April 1983, the Veteran was seen for treatment after he went running and while cooling down noticed a sudden onset of pain in his left knee.  No previous injury was noted.  The examiner noted a stress injury medial meniscus tear.  In February 1987 and August 1996, the Veteran's medical examinations indicated "normal" results for "lower extremities (except feet) (strength, range of motion)."

The Veteran's post-service treatment records indicate that the Veteran sought treatment at a VA medical center in May 2001 for pain and swelling in his right knee after playing volleyball.  The Veteran denied any fall or injury.  The examiner provided a diagnosis of possible knee sprain of lateral collateral ligament of the right knee.

Private treatment records submitted by the Veteran show that he sought treatment for pain, locking, and giving way in his knees in June 2010.  The private examiner noted at least 2, possibly 3 compartment arthritis in his knees.  Additional private treatment records from August 2010 note significant bilateral osteoarthritis based on x-ray results.

The Veteran underwent total knee arthroplasties for both knees in October 2010.

The Veteran was provided with a VA examination in April 2011.  The Veteran reported trouble with his knees beginning when he was in the military.  The VA examiner provided a diagnosis of degenerative arthritis of both knees treated by total knee replacement 6 months ago in both the right and left knee.  The examiner noted that there have been good symptomatic results from total knee replacement bilaterally but with some sacrifice and residual loss of range of motion.  He opined that the Veteran's in-service medical records do not indicate an actual injury to either knee, treatment for an injury, or treatment for any specific condition, or diagnosed condition in either knee.  The examiner added that there is no interruption of military activities due to his single episode of knee complaints.  The examiner also noted that no relationship exists between the acute injury to his left ankle while in the military and his knee complaints after leaving the military.

In August 2016, the Veteran provided a written opinion by his private orthopedic surgeon.  The private surgeon stated that he has cared for the Veteran regarding severe degenerative changes in both knees and he performed his bilateral total knee arthroplasties.  The surgeon noted that the Veteran was 49 years of age at that time which is a relatively young age to require knee replacement surgery.  He added that the Veteran has had a long history with the service in the US Air Force requiring significant forces into his knees such as carrying heavy packs, machine guns, marching long distances in rugged terrain, jumping from the back of moving vehicles in rapid combat deployments, and landing on his knees on rocks, concrete, and hard packed dirt at times.  The surgeon added that it is his impression that these activities have contributed to the degenerative change of his knees requiring knee replacement surgery, particularly at this young age of 49.

As an initial matter, the Board notes that with regard to the first element of service connection for a right knee condition and a left knee condition, there is competent evidence establishing that the Veteran has been diagnosed with a knee condition for both his right and left knee during the claim period.  The Veteran was diagnosed with a possible sprain of the lateral collateral ligament of the right knee at a VA medical center in May 2001.  Private treatment records from June 2010 and August 2010 indicate a diagnosis of bilateral osteoarthritis.  The Veteran was also diagnosed with bilateral degenerative arthritis by a VA examiner in April 2011.  Accordingly, the first criterion of a current disability for a right knee condition and a left knee condition has been met.

With regard to the second element, the Veteran's service treatment records indicate that he sought treatment for his knees in July 1978 and April 1983.

The evidence also establishes a link between the Veteran's right and left knee conditions and his military service.  Specifically, the Veteran submitted a positive nexus opinion from his private orthopedic surgeon in August 2016.  Although the Veteran's record also includes a negative nexus opinion from a VA examiner in April 2011, the Board finds the private medical opinion to be more probative than the VA examiner's opinion.  This is because the April 2011 VA examiner based his negative opinion on there being no actual injury to either knee while in service.  The VA examiner also mentioned only one episode of a knee complaint in service.  As noted above, the Veteran sought treatment for knee pain on two occasions, with one event noting a stress injury medial meniscus tear.  See April 1983 service treatment records.  As the VA examiner's negative nexus opinion is based on partially inaccurate facts, the Board finds the private medical opinion from August 2016 to be more probative in this case.  As such, the Board finds that with resolving all reasonable doubt in the Veteran's favor, the Veteran's claims of entitlement to service connection for a right knee condition and a left knee condition is warranted.

In light of the favorable decision to grant service connection for the Veteran's claims on a direct basis, a discussion of any other theory of entitlement is not necessary.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.

Entitlement to service connection for a right knee condition is granted.

Entitlement to service connection for a left knee condition is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


